Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000578
                                                         24-FEB-2016
                                                         07:44 AM



                          SCWC-12-0000578

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellant,

                                 vs.

                      MANAIAKALANI N.K. KALUA,
                   Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-12-0000578; 3DTC-11-040282)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Manaiakalani N.K. Kalua’s
 application for writ of certiorari filed on January 11, 2016, is
 hereby accepted and will be scheduled for oral argument. The
 parties will be notified by the appellate clerk regarding
 scheduling.
           DATED: Honolulu, Hawai#i, February 24, 2016.

 Jon N. Ikenaga
 for petitioner                 /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson